DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-13, and 22 of U.S. Patent No. 10,617,875. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is the device of instant claim 21 and thus teaches all of the limitations of instant claim 1. Similarly, instant claim 22 is met by patent claim 2, instant claim 23 is met by patent claim 3, instant claim 24 is met by patent claim 4, instant claim 25 is met by patent claim 5, instant claim 26 is met by patent claim 6, instant claim 27 is met by patent claim 8, instant claim 28 is met by patent claim 9, instant claim 29 is met by patent claim 10, instant claim 30 is met by patent claim 11, instant claim 31 is met by patent claim 12, instant claim 32 is met by patent claim 13. In regard to claim 33-39, the claims are interpreted and rejected for the same reasons as stated in the rejection of claims 21-24, 27, 28, and 31 respectively as stated above. instant claim 40 is met by patent claim 22. The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29, 33-38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaLonde et al. (US 20090058635 A1).
In regard to claim 21, LaLonde teaches a device (LaLonde, Para. 7, a portable patient communicator (PPC) is configured for communicating with a patient implantable medical device (PIMD)) comprising: a housing (LaLonde, Fig. 8, PIMD 802; Para. 72, Each patient medical device 13 can generate one or more types of patient data and can incorporate one or more components for delivering therapy, sensing physiological data and measuring environmental parameters. Representative medical devices include patient implantable medical devices (PIMDs) such as pacemakers, implantable cardiac defibrillators, drug pumps, neuro-stimulators and the like); a memory configured to store executed components (LaLonde, Para. 114, A look-up table of patient condition/event severity versus criticality level may be established for a particular PIMD 13. For example, a look-up table stored in the memory of an ICD may categorize ventricular fibrillation as the most critical level (L1), followed by ventricular tachycardia-1 (L2), ventricular tachycardia-2 (L3), premature ventricular contractions (L4), pacemaker-mediated tachycardia (L5), atrial fibrillation (L6), atrial tachycardia (L7), supra-ventricular tachycardia (L8), premature atrial contractions (L9), etc); a processor configured to execute the executable components stored in the memory (LaLonde, Para. 114, the PIMD 13 determines the criticality of the data based on the patient condition or event detected by the PIMD 13. A look-up table of patient condition/event severity versus criticality level may be established for a particular PIMD 13), wherein the executable components comprise: a classification component configured to: determine a classification for data generated by the device(LaLonde, Para. 358, According to one approach, predefined clinical events as detected by the PIMD 802 may be categorized in terms of criticality); determine an urgency level for an advertising data packet based on the classification for the data (LaLonde, Para. 358, According to one approach, predefined clinical events as detected by the PIMD 802 may be categorized in terms of criticality. The manner in which data associated with these events is transferred from the PIMD 802 to the PPC 800 may be dependent on the level of event criticality. For example, data associated with less critical events may be transferred to the PPC 800 with less frequency than data associated with events of higher criticality); and a communication component configured to broadcast the advertising data packet for the device at a beaconing rate that is based on the urgency level for the advertising data packet (LaLonde, Para. 358, Real-time connectivity between the PIMD 802, PPC 800, and APM server 850 may be reserved for events of highest criticality, such as life-threatening tachycardia events (e.g., VT or VF episodes). Data for less critical events may be batch transferred, for example, to reduce power consumption by the transceiver of the PIMD 802).

In regard to claim 22, LaLonde teaches the device of claim 21, wherein the communication component is configured to broadcast the advertising data packet via (LaLonde, Para. 358, The manner in which data associated with these events is transferred from the PIMD 802 to the PPC 800 may be dependent on the level of event criticality. For example, data associated with less critical events may be transferred to the PPC 800 with less frequency than data associated with events of higher criticality).

In regard to claim 23, LaLonde teaches the device of claim 21, wherein the communication component is configured to increase the beaconing rate based on a determination that the urgency level for the advertising data packet corresponds to a defined event associated with the data (LaLonde, Para. 358, The manner in which data associated with these events is transferred from the PIMD 802 to the PPC 800 may be dependent on the level of event criticality. For example, data associated with less critical events may be transferred to the PPC 800 with less frequency than data associated with events of higher criticality).

In regard to claim 24, LaLonde teaches the device of claim 21, wherein the communication component is further configured to decrease the beaconing rate based on a determination that the urgency level for the advertising data packet corresponds to a defined event associated with the data (LaLonde, Para. 358, The manner in which data associated with these events is transferred from the PIMD 802 to the PPC 800 may be dependent on the level of event criticality. For example, data associated with less critical events may be transferred to the PPC 800 with less frequency than data associated with events of higher criticality).

(LaLonde, Para. 358, predefined clinical events as detected by the PIMD 802 may be categorized in terms of criticality).

In regard to claim 26, LaLonde teaches the device of claim 21, wherein the urgency level for the advertising data packet corresponds to a defined event associated with the data or a processing event associated with the device (LaLonde, Para. 358, data associated with less critical events may be transferred to the PPC 800 with less frequency than data associated with events of higher criticality. Real-time connectivity between the PIMD 802, PPC 800, and APM server 850 may be reserved for events of highest criticality, such as life-threatening tachycardia events (e.g., VT or VF episodes)).

In regard to claim 27, LaLonde teaches the device of claim 21, wherein the communication component is configured to decrease the beaconing rate based on a determination that a communication connection is established between the device and an external device (LaLonde, Para. 370, establishing a PIMD/PPC connection whenever possible and terminating the connection after needed data is exchanged).

In regard to claim 28, LaLonde, teaches the device of claim 21, wherein the communication component is configured to modify the beaconing rate based on historical data indicative of a history of data exchanges with respect to an external device (LaLonde, Para. 365, If it is determined from historical data that the patient almost always carries the PPC 800, such as by repeated successful receipt of a signal from the PIMD 802 in response to a ping, the polling strategy may be modified from a pinging strategy to some other lower power strategy, such as scheduled strategy via remote programming by the APM server 850). 

In regard to claim 29, LaLonde teaches the device of claim 21, wherein the communication component is configured to modify the beaconing rate based on time data indicative of a timestamp associated with the broadcast of the advertising data packet (LaLonde, Para. 371, A wake-up or interrogation strategy may be implemented that involves determining the current status of the patient and/or time of day prior to effecting PIMD wake-up).

In regard to claim 33, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 21 as stated above.
In regard to claim 34, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 22 as stated above.
In regard to claim 35, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 23 as stated above.
In regard to claim 36, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 24 as stated above.
In regard to claim 37, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 27 as stated above.
In regard to claim 38, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 28 as stated above.

In regard to claim 40, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 21 as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (US 20090058635 A1) in view of Saroka et al. (US 20110160549 A1).
In regard to claim 30, LaLonde does not teach the device of claim 21, wherein the beaconing rate is a first beaconing rate, and wherein the communication component is further configured to modify the beaconing rate to a second beaconing rate based on receipt of input by the device.
However Saroka teaches wherein the beaconing rate is a first defined beaconing rate, and wherein the communication component is further configured to modify the beaconing rate to a second beaconing rate based on receipt of input by the device (Saroka, Para. 172, the sampling rate is manually adjusted by the caretaker, optionally according to characteristics which are specific to the user. If the medical condition of the monitored user matches to a New York heart association functional (NYHA) class-3 user without pleural effusion, an electrical implantable device, such as CRT, ICD, and/or a pacemaker, and a renal deficiency, the sampling rate is set to a data acquisition session of 3 minutes every 6 hours).
LaLonde and Saroka are analogous art because they both pertain to monitoring patient medical condition using implanted medical device.
.

Claims 31, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (US 20090058635 A1) in view of Kwan et al. (US 20130076523 A1).
In regard to claim 31, LaLonde does not teach the device of claim 21, wherein the beaconing rate is a first beaconing rate, and wherein the communication component is further configured to modify the beaconing rate to a second beaconing rate based on longevity data indicative of a lifespan period for a battery of the device.
However Kwan teaches wherein the beaconing rate is a first beaconing rate, and wherein the communication component is further configured to modify the beaconing rate to a second beaconing rate based on longevity data indicative of a lifespan period for a battery of the device (Kwan, Para. 99, If the battery power management circuit 146 indicates that the energy level of the battery 148 is getting low 955, the battery power management circuit 146 enters the low power beacon state 960. In the low power beacon state 960, the short range local area wireless network modem 106, transmits the emergency beacon in a lower repetition rate to conserve energy).
LaLonde and Kwan are analogous art because they both pertain to changing transmission rate based on energy consumption.
Therefore it would have been obvious to someone of ordinary skill in the art to have low power beacon state (as taught by Kwan) to conserve energy.

Kwan, Para. 100, In the low power outdoor state 975, the short range local area wireless network modem 106 is deactivated and the cellular modem 118 and the GPS unit 142 are placed in the standby mode. If the battery power management circuit 146 indicates that the battery 148 is totally depleted of energy and is operating 985 on a backup battery, the battery power management circuit 146 enters the idle outdoor state 975. In the idle outdoor state 990, the short range local area wireless network modem 106 and the GPS unit 142 are deactivated and the cellular modem 118 is in the standby state; therefore it's inherent that a predefined threshold level of energy is being utilized in low power outdoor state and in idle outdoor state).

In regard to claim 39, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 31 as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689